Citation Nr: 0602013	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  99-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, not post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision, and was remanded in 
September 2000.

In November 1999, the veteran had a hearing before a Board 
member at the RO.  The Board member who conducted the 
veteran's hearing is no longer with the Board.  The veteran 
was informed of this development and offered the opportunity 
for a new hearing in a letter dated in November 2005, but he 
declined.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD based on 
confirmed in-service stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id. at 
(f)(1).

At his hearing before the Board, the veteran testified to 
three in-service stressors: 1) a sailor falling overboard off 
the veteran's boat or submarine, whose body was not found 
until three days later, occurring sometime between December 
1966 and January 1967 while anchored in New London, 
Connecticut (the veteran contends that he helped in the 
retrieval of the sailor's body); 2) a shrapnel injury to the 
veteran's head in approximately March 1967 when a powder keg 
which he was handling blew up in port in New London, 
Connecticut; and 3) being the target of several enemy attacks 
in Vietnam while he was on a san pan, patrolling the Mekong 
Delta in the summer of 1968, during one of these episodes in 
February 1969, the veteran indicated that First Class Petty 
Officer Locke, a lead helmsman, was shot and killed.

The veteran also testified that he served aboard the U.S.S. 
Davis, a submarine from approximately October 1966 to October 
1967.

The Board notes that a review of the veteran's reported 
stressors reveals some inconsistency.  In his stressor 
questionnaire, the veteran indicated that an individual had 
fallen overboard in October or November 1966 while his 
submarine was docked in Holy Loch, Scotland.  At a VA 
examination in September 1997, the veteran told the examiner 
that petty officer Lockey was shot and went overboard while 
they were in patrolling the Mekong Delta in Vietnam, and that 
they didn't find him until 2 to 3 days later at which point 
his body was severely decomposed.  At his hearing, as noted 
above, the veteran indicated that a sailor had fallen 
overboard while they were stationed in New London, 
Connecticut, and that his body was not found for several 
days.

A review of the veteran's service personnel records indicates 
that the veteran was transferred to the U.S.S. Fulton in 
October 1966.  Searches of the deck logs for the U.S.S. 
Fulton, conducted by the Center for Research of Unit Records 
(USASCRUR), show that one sailor fell overboard in New 
London, and another one in Puerto Rico, but neither sailor 
was killed.

Efforts were also made to confirm the death of a Petty 
Officer First Class Locke, but a letter from USASCRUR 
indicated that U.S. Navy casualty files do not list anyone by 
that name being killed in Vietnam. 

In September 1997, the veteran underwent a VA examination at 
which he was diagnosed with PTSD, severe-chronic.  However, 
the examiner's diagnosis was based on the report of Petty 
Officer First Class Locke being shot, killed, falling 
overboard, and being recovered several days later, and the 
traumatic affect it might have on someone in the veteran's 
position.  Given that this stressor has not been confirmed, 
the Board finds that this examination report does not provide 
the required diagnosis of PTSD based on confirmed in-service 
stressors.

The veteran was subsequently examined by a psychiatrist and a 
neuropsychologist at the VA in June 2004 for the purpose of 
determining whether the veteran had a psychiatric disorder, 
to include PTSD, which was related to service.  After 
reviewing the veteran's claims file, and interviewing the 
veteran, the psychiatrist diagnosed the veteran with a 
generalized anxiety disorder with depression, but indicated 
that PTSD was not found, as no stressors had been verified, 
and the veteran was not involved in combat.  

The neuropsychologist diagnosed the veteran with major 
depressive disorder, recurrent, with moderate severity.  She 
indicated that the veteran denied PTSD symptoms such as 
hypervigilance, nightmares and re-experiencing traumatic 
events, intrusive thoughts, and avoidance of associated 
situations.  The veteran completed a brief assessment of 
psychological symptoms, and the neuropsychologist indicated 
that results failed to support a diagnosis of PTSD, although 
they did support a diagnosis of major depression.  

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the veteran's diagnosis of PTSD at his 1997 VA examination 
was based on unconfirmed stressors.  As such, the examiner's 
opinion lacks the probative value of the later VA opinions in 
June 2004.  As such, the Board finds that medical evidence of 
record fails to diagnose the veteran with PTSD based on 
confirmed in-service stressors; and, therefore, his PTSD 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a July 2003 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  However, he has 
effectively been notified of the need to provide such 
evidence.  The July 2003 letter informed the veteran that 
additional information and evidence was needed and told him 
what evidence was missing.  In addition, a February 2005 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Under 
these circumstances the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini II, the Court held, in part, that notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and the veteran's 
appeal had been perfected prior to the enactment of the 
current 38 C.F.R. § 5103(a).  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the veteran 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Accordingly, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The veteran has been fully provided with the four 
requirements as enumerated in Pelegrini II and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA treatment records have been obtained, as have service 
personnel records for the veteran, and excerpts from ships 
logs.  Additionally, USASCRUR has performed several searches 
in an effort to confirm the veteran's reported in-service 
stressors, and the veteran has also been provided with 
several VA examinations to determine whether he has PTSD (the 
reports of which have been associated with the claims file).  
The veteran also testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for PTSD is denied.




REMAND

During the course of this appeal, the original issue of 
entitlement to service connection for PTSD was broadened and 
reframed in a Board decision of September 2000 to encompass 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  

This was based in part on testimony provided by the veteran 
in November 1999 indicating that the veteran's psychiatric 
problems began when he was stationed on a submarine, as he 
began to feel very claustrophobic; and in January 1970, 
roughly six- months after separation, the veteran was 
diagnosed with a mild anxiety reaction after a VA 
examination.  From the evidence of record, it is clear that 
the issue of entitlement to service connection for a 
psychiatric disorder is distinct from the issue of PTSD.  At 
a VA examination in June 2004, the veteran was diagnosed with 
moderate, chronic, generalized anxiety disorder with 
depression.  The examiner indicated that eczema could be 
considered a big stressor at the time he was discharged from 
service as this dermatological condition has been described 
as causing psychiatric problems (mainly anxiety and 
depression) and it can be triggered by stress.  However, the 
examiner's opinion as to the etiology of the veteran's 
general anxiety disorder was confusing.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied regarding the 
issue of entitlement to service 
connection for a psychiatric disorder.  
The veteran should be specifically asked 
to submit any evidence in his possession 
which pertains to his claim.



2.  Return the veteran's claims folder to 
Dr. Olga Medina, the examiner from the 
June 2004 VA examination, and ask her, (or 
if she is not available ask another VA 
doctor, to clarify Dr. Medina's opinion) 
to clarify her opinion regarding the 
origins of the veteran's anxiety disorder.  
The claims folder must be reviewed, and 
after this review, the examiner must 
provide an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current anxiety disorder had 
its onset in service was aggravated in 
service, is caused by or aggravated by his 
service-connected eczema.  A complete 
rationale for all opinions must be 
provided.  

3.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


